Citation Nr: 1526644	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  05-03 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache disorder.  
 
2.  Entitlement to an increased rating for left mouth area scars currently evaluated as 20 percent disabling.  
 
3.  Whether the March 2014 rating decision reducing the evaluation for hypertension from 20 to 10 percent was proper.
 
4.  Entitlement to a rating in excess of 20 percent for hypertension.  
 
5.  Entitlement to special monthly compensation based on the need for aid and attendance or on account of housebound status.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active military from December 1970 to December 1972 and from July 1974 to July 1992.
 
This matter was initially before the Board of Veterans' Appeals (Board) on appeal from June 2004 and July 2006 rating decisions by the Department of Veterans Affairs VA Regional Office (RO) in St. Petersburg, Florida.
 
In February 2002 the RO issued a rating decision increasing the rating for hypertension with ventricular hypertrophy to 30 percent disabling effective March 27, 2001.  The Veteran disagreed with the effective date and asserted that the increased rating should be granted from August 1, 1992.  

In November 2003, the RO issued a statement of the case and the Veteran filed a timely substantive appeal in which he again stated that he was disagreeing with the effective date of the 30 percent rating, which should go back to August 1992.  In a May 2006 rating decision, the RO granted an earlier effective date of August 1, 1992, and notified the Veteran that this was a complete grant of the benefit sought.  
 
Following an appeal, and an October 2008 Board remand VA bifurcated the hypertension from left ventricular hypertrophy into two separate disabilities in July 2010.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 3 (hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease).  The RO retained the 30 percent rating assigned to left ventricular hypertrophy, effective August 1, 1992, and assigned hypertension a separate initial 20 percent rating assigned effective February 15, 2005, the date on which the Veteran's most recent claim for increase was received.  Although the RO determined this action established an initial grant of service connection, the assignment of the 20 percent rating actually represented an increased rating in response to the Veteran's claim for a higher rating for the already service-connected hypertension with left ventricular hypertrophy.  As the 20 percent rating is a complete grant of the benefits sought, the issue remains in appellate status.  See AB v Brown, 6 Vet. App. 35 (1993). 
 
The July 2010 rating decision granted service connection for a left sided mouth scar and assigned an initial 10 percent rating.  Although VA found this action to establish an initial grant of service connection, the assignment of the 10 percent rating, in fact, represented an increased rating in response to the Veteran's claim for a compensable rating for the previously service-connected facial scar residual.  As this award is not a complete grant of the benefits sought, the issue remains in appellate status.  Id.  

The issues on appeal were most recently remanded in April 2011.  A VA examination of the appellant's headaches was conducted in May 2011, and a supplemental statement of the case addressing all issues was issued in March 2014.  Hence, there has been substantial compliance with the remand directives.  
 
In a March 2014 rating decision the St. Petersburg RO reduced the rating for hypertension to 10 percent effective February 18, 2005.  The propriety of this reduction is part and parcel of the appeal, and is considered herein.
 
In March 2014 the Veteran disagreed with the effective dates assigned for facial scars and hypertension, arguing that each rating should be granted effective from 1992.  The request for earlier effective dates has not, however, been addressed by the RO such that the Board does not have jurisdiction over such claims, and they are referred for adjudication as appropriate.  
 
The issues of entitlement to service connection for a headache disorder, entitlement to an increased rating for hypertension, and entitlement to special monthly compensation are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT
 
The July 2010 rating decision assigning a 20 percent evaluation for hypertension was not based on any evidence showing or suggesting a diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, and as such the award of a 20 percent rating was clearly and unmistakably erroneous.

 
CONCLUSION OF LAW
 
The March 2014 rating decision that reduced the rating for hypertension from 20 percent to 10 percent effective February 18, 2005, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.104, Diagnostic Code 7101 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  As the Board is restoring entitlement to a 20 percent rating for hypertension, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).
 
Considering the Propriety of the Rating Reduction
 
Generally prior to VA issuing a rating reduction it must provide specific due process considerations as delineated in 38 C.F.R. § 3.105.  Here, however, the rating reduction effective February 18, 2005 did not change the Veteran's overall rating, as he is in receipt of a total disability rating based on individual unemployability effective February 15, 2005.  Where reduction does not involve reduction in the overall rate of compensation payable to a beneficiary, the due process protections of 38 C.F.R. § 3.105(e) do not apply.  See VAOPGCPREC 71-91.  As such, the Veteran is not entitled to the due process consideration provided for in 38 C.F.R. § 3.105.  

The July 2010 rating decision assigning a 20 percent rating for hypertension referenced a January 2009 VA examination.  That study referenced five blood pressure readings from 2007 of which none showed a systolic pressure of 160 or greater, and only one showed a diastolic reading of 90 or greater.  The rating decision noted that the appellant was also on medication for hypertension. 

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Based on the foregoing an April 2013 rating decision proposed to reduce the 20 percent rating for hypertension on the basis that there was clear and unmistakable error in the July 2010 rating decision effectuating the rating from February 18, 2005.  It cited evidence of blood pressure readings taken in 2007.  In June 2013 the Veteran was provided notice that the reduction would take place, and subsequently a June 2012 statement of total disability, and a May 2013 Health Disability Benefits Questionnaire showing blood pressure of 156/90 were received.

Prior decisions issued by the United States Court of Appeals for Veterans Claims (Court) with regard to clear and unmistakable error in rating decisions provide guidance in determining whether there was a clear and unmistakable error.  "It must be remembered that clear and unmistakable error is a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  Review for clear and unmistakable error in a prior rating decision must be based on the record and the law that existed when the decision was made.  

In this case it is clear that the July 2010 rating decision was clearly and unmistakably erroneous.  There was no evidence available to the adjudicators in July 2010 showing that the appellant's diastolic pressure was predominantly 110 or more, or that his systolic pressure was predominantly 200 or more.  Indeed, no systolic reading exceeded 148, let alone 160, the minimum reading required for a 10 percent rating.  Moreover, only one diastolic reading exceeded 90 and there was no evidence that his diastolic blood pressure was predominantly 100 or more.  Hence, the error committed in granting a 20 percent rating was clearly and unmistakably erroneous.  Accordingly, the March 2014 rating reduction is affirmed. 
 

ORDER
 
The July 2010 rating decision was clearly and unmistakably erroneous in assigning a 20 percent rating for hypertension.  The March 2014 reduction action is affirmed.
 
 
REMAND
 
Headaches
 
Following a May 2011 VA examination for headaches, the examiner opined that the Veteran's headaches were less likely than not due to service.  The reasoning indicated that in-service headaches were due to sinusitis, and that current neurovascular headaches were unrelated.  The Board finds, however, that the reasoning is inadequate.  The examiner noted in reviewing the service treatment records that there was a July 1975 notation of recurrent headaches for one year, and that these headaches had no precipitating factor.  Nevertheless, when providing reasoning for a negative nexus the examiner failed to discuss the presence of those inservice headaches that were not attributed to sinusitis.  As such, remand for another VA examination to determine the nature and etiology of the Veteran's headache disorder is necessary.  The examiner should thoroughly discuss all headache episodes the Veteran experienced in service.  
 
Scars
 
The Veteran was most recently afforded a VA examination for scars in April 2009.  In a subsequent May 2010 VA examination for other purposes the examiner noted a mild distortion and asymmetry of facial features.  In April 2015 the representative suggested that the Veteran's VA examination for scars was incomplete, and failed to note that the Veteran cannot perform a full smile without experiencing pain and instability.  As such, the Board finds that the Veteran should be afforded another VA examination to determine the current severity of his left mouth area scars, to include reports of pain and instability when smiling.  
 
Hypertension
 
A review of the record in this case raises some question as to the severity of the Veteran's service-connected hypertension.
 
Based on the evidence of record, the Veteran last underwent a VA examination for the purpose of determining the severity of his hypertension in May 2010, at this point, approximately five years ago.  The Veteran's representative recently indicated that the most recent three blood pressure readings were taken in 2007.  The Board is of the opinion that a contemporaneous VA examination is needed prior to a final adjudication of the Veteran's claim.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  


Special Monthly Compensation
 
The appellant's claim of entitlement to special monthly compensation based on an alleged need for housebound or aid and attendance benefits is inextricably intertwined with the development ordered above.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Hence, the Board must defer any appellate review of this claim.  

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be afforded VA examinations to assess the nature and etiology of his headaches, the severity of his hypertension and scars, and whether the combined impact of his service connected disorders alone demonstrate entitlement to housebound status or benefits based on a need for aid and attendance.  The examiner must be provided access to the Veteran's Virtual VA and Veterans Benefits Management System electronic records, and indicate review of the records in the examination report.
 
Following completion of all pertinent examinations, the examiner is to provide a detailed review of the Veteran's pertinent history and current complaints.  
 
The examiner must opine as to whether it is at least as likely as not that any diagnosed headache disorder is related to service.  All documented inservice complaints of headaches must be addressed.  If not, then the examiner must opine as to whether it is at least as likely as not that the headaches are (1) caused by or (2) worsened by any service-connected disability. In this regard, the Veteran is service connected for an adjustment disorder with mixed anxiety and depressed mood; left ventricular hypertrophy, a left shoulder impingement syndrome with traumatic arthritis, a left sided mouth scar, hypertension, hemorrhoids, and for residual body and torso scars.

The examiner must complete the current Disability Benefits Questionnaires for scars and hypertension.  The examiner should include current blood pressure readings taken two or more times on at least three different days.  The severity of these disabilities should be discussed, to include the Veteran's reports of instability and pain caused by his scar of the mouth when he smiles.
 
The examination address whether the appellant is bedridden, housebound or shows a factual need for aid and attendance due to service connected disorders alone.  Factors to consider include whether the service connected disorders alone cause an inability to dress or undress himself; an inability to keep himself ordinarily clean and presentable; an inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; an inability to attend to the wants of nature; an incapacity that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment, and whether the appellant requires frequent adjustment of any special prosthetic or orthopedic appliances.  The examiner must then address whether the Veteran is confined to his house, or unable to perform activities of daily living independently due to service-connected disabilities alone.  
 
To the extent any opinion is offered, a complete rationale must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  
 
2.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  Thereafter, readjudicate the Veteran's claims on appeal.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since April 2014.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


